—In an action, inter alia, for an injunption enjoining certain construction on the defendant’s property, the defendant appeals from an order of the Supreme Court, Suffolk County (Newmark, J.), dated September 30, 1997, which granted the plaintiff’s motion for a preliminary injunction.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appellant’s contentions have been rendered academic by a subsequent order of the Supreme Court, Suffolk County (Emerson, J.), dated January 26, 1999 (see, Stroh v Gross [appeal No. 63], 269 AD2d 384 [decided herewith]). Bracken, J. P., Sullivan, Altman and Friedmann, JJ., concur.